In an action to recover damages for dental malpractice, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Thomas, J.), dated January 21,1998, as denied his motion for summary judgment dismissing the complaint as time-barred.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant’s motion to dismiss the complaint as barred by the Statute of Limitations was properly denied since there are questions of fact as to when the last treatment occcurred and the purpose of that treatment (see generally, Kimiatek v Post, 240 AD2d 372; Parker v Jankunas, 227 AD2d 537). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.